DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the brace member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1 recites the limitation "the structure of the aircraft" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 3 are rejected as being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eddy (US 2355210).

Regarding claim 1, Eddy teaches an aircraft undercarriage, comprising: a leg (#22, #24, #26, #28, #36) movably mountable to an aircraft structure (#32) and carrying at least one wheel (#10), the leg movable between a deployed position (Fig 1, solid line) and a retracted position (Fig. 1, broken line); a brace member (#52, #50) comprising a strut arm (#50) having a proximal end configured to be hinged on the structure of the aircraft (#56), the strut arm having a longitudinal slot (#48) extending until the slot reaches a distal end and terminates in a bend (Fig. 1), the slot having a finger (#46) slidably engaged therein and secured to the leg (via #44, #42; see fig. 2), the brace member arranged between the structure of the aircraft and the leg (Fig. 1) and configured to stabilize the leg in the deployed position (page 2, column 1, lines 17-27); and a drive actuator (#52) coupled to the strut arm (via #54) for moving the leg from the deployed position to the retracted position (page 1, column 2, lines 22-48).

Regarding claim 2, Eddy teaches the aircraft undercarriage of Claim 1, wherein the leg and the strut arm are hinged on the structure of the aircraft about parallel hinge axes (Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eddy (US 2355210) as applied to claim 1 above, and further in view of Walke (US 10124884).

Regarding claim 3, Eddy teaches the aircraft undercarriage of Claim 1. While Eddy does not appear to explicitly teach the finger as an attachment for a hook, Eddy does teach that locking devices can be provided to lock the gear in a retracted position (page 2, column 1, lines 33-36). Walke teaches wherein the finger (#340) forms an attachment member for a hook (#12) configured to hold the leg in the retracted position (column 6, lines 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Eddy with the specific locking device of Walke. Doing so would allow the gear to be more stabilized and retained in the retracted position (Walke, column 7, lines 1-7). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schmidt (US 10196132), Slanker (US 20150203192), Martinez (US 8820679), Seror-Goguet (US 7967245), Morane-Saulnier Soc. Anon. (GB 628324), Hatcher (GB 518020), and Frise (GB 463739) show a finger movable in a slot for retracting and lowering landing gear for an aircraft. 
Brighton (US 8770514) and Allen (US 2661171) show a landing gear secured by a hook in the retracted position. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.E.D./Examiner, Art Unit 3647